PER CURIAM.
Appellant was convicted of conspiracy to commit trafficking in cocaine and possession of cocaine with intent. He was sentenced to two concurrent terms of five years in prison. We affirm, but remand for the limited purpose of correcting a scrivener’s error.
Upon our review we note some confusion concerning appellant’s name: some of the documents filed in the trial court, as well as with this Court, list his last name alternately as Adonese, Adonenese, or Adonis. In response to this Court’s order of January 26, 2001, counsel for the appellant stated that appellant’s proper name is Til-ere Adonis, however, the judgment and sentence list appellant’s name as Tilere Adonenese. Therefore, upon remand the trial court should amend the judgment and sentence to reflect appellant’s correct name.
AFFIRMED AND REMANDED WITH DIRECTIONS.
GUNTHER, FARMER and TAYLOR, JJ., concur.